Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The amendment filed 7/30/21 has been entered and fully considered.
Claims 1-3, 7-21 are pending, of which claim 21 is new. 
The previous 35 USC 112 rejection have been withdrawn due to the amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 1 recites the limitations “the control system arranged to set”, “the control system is also arranged to set” and “the control system arranged to fix” which are unclear as to what “arranged to” means. This term can be interpreted to mean structurally placed in a location so as to be able to be used in the claimed manner or it can be interpreted that the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, 14-18, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BERZIN (US 2005/0064577).
With respect to claim 1, BERZIN discloses a photobioreactor comprising an adjustable source of artificial light (light source) that emits an incident light directed at a cell cultured chamber (tank) with a plurality of different sensors  (0190-192) including a spectrophotometer or other appropriate light absorbance measuring device on the opposite side of the tank from and facing toward the light source (0116, Fig 8d) (tank arranged between light source and light sensor); a computer implemented control system (controller) for controlling photomodulation (0118) in which cell concentration and light intensity (sensor capable of measuring output light intensity) are measured and transmitted to the computer implemented control (control system is connected to light sensor to receive data relating to output light intensity) to enable 
With respect to claim 2, 16, BERZIN discloses using light intensities from 150 to 2000 uEm^-2 s^-1 (0257). It is noted that the manner of operating a disclosed device does not further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP § 2114 and 2115 It is further noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The light source of BERZIN is considered capable of being used at all the claimed intensities, as these intensities fall within the disclosed range. 
With respect to claims 3, 10, 17-18, BERZIN discloses in a specific example the culture concentration in the tank can be 1g/L (0089) but that the cell concentration can be adjusted to a suitable level for productivity throughout use by adding or removing medium or algae (0090, 0115-116). Regarding the concentration of contents in the container, the examiner has given the limitation its appropriate weight. This limitation does not afford patentability to the apparatus or system because they are not defining any structural features of said apparatus but merely defining the contents in the claimed apparatus during its use. It has been well established that it is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process. The Court has held that "[expressions relating the apparatus contents thereof during an intended use operation are of no significance in determining the patentability of the apparatus claim." See MPEP 2114-2115. For apparatus claims, if the prior art structure is capable of 
With respect to claims 7-9, 11, BERZIN discloses the control system is arranged to set the desired light intensities and photomodulation of light/dark cycles (irradiation periods) (0105-109, 0118, 0147-149, 0170, 0242, 0257) and that the method steps can be programmed into the control system (0163-0166). It is noted the claims are drawn to a bioreactor comprising extensive functional and intended use limitations. For example, the recitation of the light intensity values, and irradiation periods etc. These limitations do not define or describe the structure of the bioreactor device. MPEP states a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. With regards to the examination of an apparatus or device, MPEP states that "[A]pparatus claims must be structurally distinguishable from the prior art. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114, 2115). The control system taught by BERZIN is considered capable of being used in the claimed manner as it is capable of being programmed for use in a desired method. 
With respect to claim 12, BERZIN discloses a process for selecting photosynthetic microorganisms comprising providing a photobioreactor comprising an adjustable source of artificial light (light source) that emits an incident light (capable of emitting a light with an input light intensity) directed at a cell cultured chamber (tank) (0190-192, 0242); filling the tank with medium and inoculating with a cell culture composed of algae (photosynthetic microorganisms) 
With respect to claim 14, BERZIN discloses inoculating a bacterial fermentation (inoculating a culture medium) with the harvested algal biomass (0237) and controlling the bioreactor to produce the algal biomass (0105-109, 0118, 0147-149, 0165-0170, 0242, 0257). 
With respect to claim 15, BERZIN discloses a plurality of different sensors  (0190-192) including a spectrophotometer or other appropriate light absorbance measuring device on the opposite side of the tank from and facing toward the light source (0116, Fig 8d) and light intensity (sensor capable of measuring output light intensity) is measured and transmitted to the computer implemented control(0140-0149).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over BERZIN (US 2005/0064577).
With respect to claim 13, 19, 20, BERZIN discloses the system harvests the algae at desired concentrations to maintain the algae within a suitable range for long term operations (0115-116) and preconditioning algal culture to higher illumination intensities (having increased resistance to photo inhibition) for further use in another system (0177-0180) but does not explicitly disclose the algae has more than 75%, 90% or 100% microorganisms having increased resistance to photo inhibition. However, it would’ve been obvious to one of ordinary skill in the . 

Response to Arguments
Applicant's arguments filed 7/30/21 have been fully considered but they are not persuasive. 
In response to applicant's argument that BERZIN does not disclose the claimed irradiation periods, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In response to applicant’s arguments that BERZIN does not disclose the feature of a light sensor arranged … of light passing through the tank, and only discloses a stir bar motor across the tank from the light source, the examiner respectfully disagrees. BERZIN discloses in paragraph (0116) that a “spectrophotometer 632 (or other appropriate optical density or light absorbance measuring device) can be provided” and in Figure 8d the feature 632 can be seen on the top left of the tank which is across from the light source. Therefore the examiner maintains the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799